 DIXON DISTRIBUTING CO.241Dixon Distributing Company,Inc.andLocal UnionNo. 406, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Ameri-ca, Ind.Cases 7-CA-10176 and 7-CA-10622June 10, 1974DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn November 30, 1973, Administrative Law JudgeMelvin J. Welles issued the attached Decision in thisproceeding.Thereafter, the Charging Party filedexceptions and the Respondent filed exceptions anda supporting brief. The Respondent also filed anansweringbrief to the Charging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs'and has decided to affirm the rulings,findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.In the absence of exceptions thereto, we adoptproformathe Administrative Law Judge's 8(a)(3) and (1)findingswith respect to Robert Green.Member Jenkins, as set forth in his separateopinion attached hereto, and Member Penello adopttheAdministrativeLaw Judge's conclusion thatRespondent violated Section 8(a)(5) and (1) of theAct byrefusingto bargain with the Union on andafter July 23, 1973, the date on which the Union wascertified.Member Kennedy would not find any8(aX5) violation in accordance with his dissent in therepresentationcaseon which the Charging Party'scertification is predicated.3Members Kennedy and Penello adopt the Admin-istrativeLaw Judge's finding that Respondent didnot violate Section 8(aX5) and (1) of the Act byputting in effect on February 15, 1973, certainchanges inthe employees' delivery routes. MemberKennedy finds no violation again in accordance withhis dissentin the representation case on which theCharging Party's certification is predicated. MemberPenellofinds no violation since he is in agreementwith the conclusion of the Administrative Law JudgeIThe Respondent moved that the Board reconsider its decision in theunderlying representation case,Dixon DistributingCo.,IInc,204 NLRB'1155', in which the Charging Party herein was certified as the collective-bargaining representative of Respondent's driver-salesmen and helpers. Inthe alternative,Respondent moved that the representation case be reopenedfor the purpose of holding a hearing to adducefurthertestimony.For thereasons previously stated in the poor decision,Respondent'smotion ishereby denied.Member Kennedy,for the reasons set forth in his dissentingthat Respondent satisfied its duty to bargain on theissue at the February 15 meeting with the two unionbusiness agents.Member Penello finds thatLaney &Duke Storage Warehouse Co., Inc.,151NLRB 248,enfd. 369 F.2d 859 (C.A. 5, 1966), andKing RadioCorporation, Inc.,166 NLRB 649, relied upon byMember Jenkins, are distinguishable, since theunilateral changes after the election and beforecertification in those cases occurred without notice toor consultation with the Union. It is immaterial thatthe discussion herein occurred at the request of theUnion rather than having been initiated by theRespondent.Member Jenkins disagrees and would find the8(a)(5) violation for the reasons set forth in hisseparate opinion herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent,Dixon DistributingCompany,Inc., TraverseCity,Michigan,its officers,agents,successors,and assigns,shall take the actionset forth in the said recommended Order.MEMBERJENKINS, concurring in part and dissentingin part:I join in mycolleagues'pro formaadoption of theAdministrative Law Judge's finding that Respondentviolated Section 8(a)(3) and (1) of the Act bychanging themethod of payment of employeeRobert Green, and his dismissal of an independent8(a)(1) allegation.I also join with Member Penello in adopting theAdministrative Law Judge's finding that RespondentviolatedSection 8(a)(5) and (1) by refusing tobargain with the Union on and after July 27, 1973,the date on which the Union was certified.However, I am unable to join with my colleagues inadopting the finding of the Administrative LawJudge that Respondent did not violate Section8(a)(5) of the Act by putting in effect on February19, 1973, certain changes in the employees' deliveryroutes. As the Administrative Law Judge stated, thechanges occurred about 10 days after the Union's 5to 2 victory in the election, but before the Union wascertified on July 27, 1973.opinion in the prior decision, would grant Respondent'smotion.2The Administrative Law Judge incorrectly referred to the Board'scertificationof representative in the underlying representation case ashaving issued on "July27, 1973"insteadof "July23, 1973" in the followingplaces:subsection A, the first paragraph of subsection D, and Conclusion ofLaw 2.3 204 NLRB No. 159.211NLRB No. 2 242DECISIONSOF NATIONAL LABOR RELATIONS BOARDMy colleagues do not dispute that the routechanges hereininvolve changing terms and condi-tions of employment which are mandatory subjectsof bargaining.It is also clear that Respondent had aduty to bargain with the Union with respect to suchchanges during the period between the time of theelection and the issuance of a certification by theBoard.4 The Administrative Law Judge concludedthat Respondent satisfied what duty to bargain it hadat a meetingheld February 15, 1973, with two unionbusiness agents. I disagree.The record reveals that Respondent did not givethe Union notice of the route changes, but rather itappears that UnionBusinessAgent Wilder requesteda meetingwith Respondent President Dixon afterWilder was told by employee Taylor that Respon-dent planned to institute the change.On February 15, 1973, Wilder and another unionbusiness agent,Anderson, called on Dixon andbrought up the matter of the route changes. Wilderstated that Dixon should negotiate with the Unionabout these changes. Dixon replied that he was goingtomake the changes, and explained his reasons fordoing so. Wilder repeated that Dixon should negoti-atewith the Union about the changes. Andersontestified that the meeting ended after Anderson saidthat they were going to file unfair labor practicecharges if Dixon instituted the changes. AlthoughDixon denied that he was told at the meeting that theUnion was going to file charges, it is uncontrovertedthat Wilder telephoned Dixon the next day and againrequested negotiations on the route changes. Wildertold Dixon that if he wouldn't negotiate on the routechanges orset a meetingto negotiate on the routechanges, then Wilder would file unfair labor practicecharges. Dixon replied that he was going to make thechanges.From the above, I conclude that Respondent didnot bargain in good faith with the Union onFebruary 15, 1973, concerning the route changes. Itisundenied that the Union brought the issue up andrequested negotiations.Dixon's statement that hewas goingtomake the changes, and his repeatedrejection of the Union's request to negotiate thematter, is not bargaining within the meaning ofSection 8(d) of the Act merely because Dixonexplained his reasons for the action. Thus, Respon-dent did not present the Union with a proposal, butrather the Union was faced witha fait accompli.Accordingly, I would reverse the finding of theAdministrative Law Judge and find an additionalviolation of Section 8(a)(5) for Respondent's unilat-eral changesin the employees' delivery routes.4Laney &Duke Storage WarehouseCo., Inc.,151 NLRB 248,enfd. 369F.2d 859(C.A. 5, 1966);King Radio Corporation Inc.,166 NLRB 649.DECISIONSTATEMENT OF THE CASEMELVIN J. WELLES,Administrative Law Judge: This casewas heard at TraverseCity,Michigan,on October9, 1973,based on charges filedon February28 and September 20,1973, anda consolidated complaint issued September 26,1973, alleging that Respondent violated Section 8(a)(1)(3)and (5) of the Act.Respondent denied that it engaged inany unfair labor practices,except that it admits that it hasrefused to bargain with the Union in order to obtainjudicial review of the Board's Decision and Certification ofRepresentatives.The General Counsel and Respondenthave filed briefs,which have been carefully considered.Upon the entire record in the case,includingmyobservation of the witnesses,Imake the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERAND THE LABORORGANIZATION INVOLVEDRespondent, a Michigan corporation,is engaged in thesale and distribution of beer and other beverages at itsplace of business in TraverseCity,Michigan.During theyear ending December31, 1972,ithad a gross revenue ofmore than$500,000,and received goods and materialsvalued in excess of $50,000 from points outside the State ofMichigan.I find that it is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.The Union is alabor organization within the meaning of Section 2(5) ofthe Act.II.THE UNFAIRLABOR PRACTICESA. Introduction-The IssuesOn February 9, 1973, the Union "won" a Board-conducted election among the employees(driver-salesmenand helpers) by a vote of 5 to 2. Respondent thereafterfiled objections to the election, which were ultimately, onJuly 27, 1973, overruled by the Board, and the Union wasthereupon certified. The unfair labor practices alleged inthis case include (1) a threat to the employees, prior to theelection, of a loss of benefits if the Union won the election,(2) a discriminatory reduction in the pay of employeeGreen, immediately after the election, (3) a unilateralchange in the drivers' routes, effected shortly after theelection, and (4) a refusal to bargain,following the Board'scertification.B.The Alleged 8(a)(1)TheGeneralCounsel allegesthatRespondent, inviolationof Section 8(a)(1), threatenedemployees with lossof benefits if the Union won the election. To support thisallegation, the General Counsel adduced testimony fromtwo witnesses,Allen Taylor and Robert Green, withrespect tostatementsmade by Robert Dixon, Respon-dent's president,at a sales meetingof the employees priorto the February 9, 1973,election.According to Taylor,Dixon responded to an employee inquiry aboutthe existing DIXON DISTRIBUTING CO.profit-sharingplan by stating that "he would try toencourage the Union to.bring in the retirement plan andtry to get out[sic,] the profit sharing planand if the Unioncame in, that he felt that he would do anything in hispower to make sure of this and if the Union went in hewould try his damdest not to let anybody get anymore ofthe profit sharing than possible." Taylor added that Dixonsaid "normally anybody that was in the union would takethe retirement and it wouldn't be feasible to have tworetirements," and that "he would be inclined to accept it[the union retirement plan]." Green testifiedthat "the wayI understood it he [Dixon] said if the union came in that hehad his option which he was referring to Teamster's unionretirementor the profit sharing as far as he was concerned,we would not have the profit sharing. He would try to getrid of the profit sharing." Green added that Dixon "didn'tsay to the fact that he was going to. He said he was goingto try, so no,it isnot a threat to me, no."Dixon testified that when asked about the profit-sharingplan, he said that he""knew of several wholesalers who hadcontracts.I had seen several contracts and that I had neverseena contract with a bonus, cash bonus provision and aprofit sharing provisionas reportsto the contract . . . andthatitwasmy opinion that the union preferred their ownhealth and welfare and retirement package."There is no substantial difference between the twoversions.Accepting fully the testimonyof Taylor andGreen,I neverthelessdo not find Dixon's remarks, in thecircumstances, to constitute a threat of loss of benefit. Atmost,Dixon was telling the employees,in response to aquestion from one of them about the profit-sharing plan,that the particular benefit might be lost,but not as a resultof employer action,rather as a possible result of bargain-ing.The Board quite recently dismissed an 8(a)(1)allegation in a closely analogous factual situation inAppletonDiscount,Inc.,205 NLRB No. 58, despite the factthat there, unlike here, the company was found guilty ofviolating Section 8(a)(1) in severalother respects. In theinstant case,there is no contextof other independent8(a)(1)violations,and no animus has been shown.Accordingly, I find no violation of the Act in this respect.C.The Alleged UnlawfulChange inGreen's StatusSome time in September 1972, employee Robert Greengave Dixon notice that he was leaving.He had been adriver-salesman.Just prior to his last day of employment,he told Dixon he had decided not to leave,and asked forhis job back.Green wastold byDixon he would have to goback to work as a helper, because the route Green haddriven had been promised to someone else. Green toldDixon that he would not be getting a full 40 hours in, andDixon told him,according to Green,that when he had towork Saturdays,Dixon would"pay him the difference tomake forty hours for you," even if he only worked"thirty-three,thirty five hours." 1Green did in fact receive a full 40hours'pay, although working less than that number ofhours,duringmost,ifnot all, weeks inJanuary 1973.Starting right after the election, however,he was paid onlyiDixon testified that he did not "guarantee"Green a 40-hour week Headded that he "possibly did tell him that I wouldtry totake careof him and243for actual time worked. This change in his status is allegedas having been "in retaliation for the election results," andtherefore violative of Section 8(a)(3) and (1) of the Act.Because there is no evidence to show that Dixon knew orsuspected that Green had been active in union activities, oreven that he had voted for the Union in the election (Greentestified that he never indicated how he voted in theelection;Dixon testified that Green may have told him atone time that he voted against the Union), and alsobecause there is no evidence that Dixon was "retaliating"against any particular individual because of the Union'svictory, I do not find that the "reduction" was motivatedby anything to do with Green personally.Dixon testified, however, that his "understanding" withGreen changed following the union victory in the election,because "When I contemplated contract employment, Ididn't think having the precedent of paying a man for notworking was a good thing so I reverted back to payingpeople for exactly what they did." Dixon went on to say"they voted for it andIassumedthatwe might benegotiating contract and I didn't want to have someprecedent of paying some guy for staying home .... AndI had only done it for a short time and I thought I wouldbail out of this one right now."This testimony, alleges the General Counsel, establishesa violation of the Act, for it demonstrates that but for theunion victory in the election, Dixon would have continued,at least for a while, to pay Green for time not worked, inaccordance with their "understanding." Respondent ar-gues, however, that "the inference, if any, to be drawnfrom this comment should be tempered by the record as awhole," that is, by the absence of any showing of antiunionactivities or attitude by the Company, and by the fact that"it is doubtful that a pay practice in existence for onemonth, with respect to Saturdays only, constitutes anestablished and regular condition of employment."Although, as I already indicated, I am satisfied thatDixon's explanation was an honest one, and was notdesigned to conceal any antiunion, or retaliatory motiva-tion, the explanation itself does, as the General Counselcontends, establish the violation. But for the victory of theUnion in the election, Dixon would, by his own admission,not even have considered changing Green's payment to anactual hours worked basis at that time. It is understandablethat an employer, contemplating that he may be negotiat-ing a contract with a union for the first time, would notwant to start negotiations encumbered by a practice ofpaying an employee for time not actually worked, that hewould want, to use Dixon's words, to "bail out of this oneright now." To understand the motivation, however, andeven to characterize it, as I do in this case, as not motivatedby "hostility" toward the Union, is not to say that theconduct is any the less violative of the Act. From theemployees' standpoint, a benefit previously bestowed hasbeen taken away as a direct result of the Union's 5 to 2victory in the election. That this is "discrimination . . . todiscourage membership" in the unionis self-evident. Thattheremay not have beena "guarantee" to Green ofcontinued 40-hour pay for less than 40 hours worked doesmake it worth his while.and in fact in January I am sure that I paid himforty hours for weeks that he didn'twork anywhere near forty." 244DECISIONSOF NATIONALLABOR RELATIONS BOARDnot alter this conclusion. For the question is not whetherthe "condition of employment" had become unalterablyfixed,or whether Dixon was legally obligated by anycontract of employment to continue paying Green for timenot worked; it is, rather, why Dixon stopped paying Greenfor time not worked. As to that, as already stated, Iperforce must accept Dixon's own reason.Respondent argues that perhaps by February 19, some10 days after the change in Green's status, Green would nolonger have received pay for hours not worked because nomore Saturday work was done, and the extra paymentswere keyed to Green's performingsomework on Saturday.Ido not think the evidence is completely clear to the effectthat never thereafter was Saturday work done. In anyevent, this goes to the amount of backpay due Green ratherthan to whether the change was as a matter of law aviolation of Section 8(a)(3) and (1) of the Act. For theforegoing reasons, I conclude that it was.D.The Alleged Unilateral Change in DeliveryRoutesAs noted above, the complaint alleges that certainchanges in the employees' delivery routes, put into effectabout February 19, 1973, were made unilaterally, andtherefore that Respondent violated Section 8(a)(5) of theAct. The changes occurred about 10 days after the Union's5 to 2 victory in the election, but long before the Unionwas certified, on July 27, 1973. Although the question as towhen a bargaining obligation arises after an election is"won" but before the union is certified is peripherallypresent as an issue here, I need not resolve that question,forRespondent agrees, as stated in its brief, that "anemployer is not free to take advantage of the hiatusbetween election and certification by unilaterally changingterms and conditions of employment which are mandatorysubjects of bargaining." Respondent argues, however, thatroute changes of the type involved here do not constitute amandatory subject of bargaining. Although I am inclinedto disagree, this question too needs no resolution by me,for I agree with Respondent's final argument that it did infact satisfy what duty to bargain it had at a meeting heldFebruary 15 with two union business agents.Bargaining has never meant reaching agreement. Evenwith full-fledged bargaining for a contract going on, orduring a contract term, matters arise where the exigenciesand economics of a situation seem to require rather promptaction. In such circumstances, "bargaining" may well be ingood faith, and lawful, without being protracted, andwithout any agreement being reached. At the February 15meeting, furthermore, there may well have been indicationsthat the union agents were accepting Dixon's explanation,and agreeing to the changes, although when charges werefiled the next day it was obvious that either there had beenno agreement or that the Union had a change of heart. Butthe changes in routes had been a matter under considera-tion by the Company for a long time prior to the February9 election, and the need for relatively early action hadcome to a head because of certain new beer accounts the2This finding, and the order entered hereinafter, obviates the need topass upon the General Counsel's motion for summary judgment on thisCompany was to receive. The discussion of February 15 atthe very least represented an airing of the matter, and anexchange of views. That it did not actually result inagreement is of no consequence, for an impasse inbargaining, as long as the bargaining has been in goodfaith, permits a company to effect whatever changes it hadproposed to make. This is particularly true during a periodwhen a resolution of the question concerning representa-tion is still pending because of unresolved objections. For,as stated by Dixon on the stand, management does need torun its business, and changes in operations toward that endoften cannot await the ultimate full-fledged contractbargaining with a certified incumbent union.There is plainly no hard and fast rule applicable to allsituations or all "changes." The nature of a particularchange, whether it is reasonably necessary to put it intoeffect at the time, its effect upon employees, and a host ofother considerations all bear o:i whether what bargainingobligation does exist has been satisfied by the bargainingthat took place. In this case, the session between Dixonand the two union agents, albeit only about 20 minutes inlength, sufficed, in my opinion, to satisfy that obligation.Union Business Agent Robert Anderson testified, withrespect to the February 15 meeting, that "it was just amatter of two sides taking a position," and that the subjectof route changes was discussed "in some detail." The otherunion business agent present at that meeting, RaymondWilder, went into some detail with respect to what Dixontold them about the route changes, with respect to the newbeer that was going to be available, the need for betterdistributionmethods, and improved customer service.Anderson also testified that Dixon mentioned that "someof his routes were heavy on one side and some were lighton another," confirming Dixon's testimony about theimbalance of the routes, and his employees havingcomplained some time earlier about that and about havingto work Saturdays. The meeting, in sum, did representdefactobargaining about the single subject matter, aparticular single aspect of the employees' "Workingconditions," with which this allegation is concerned. I find,in all the circumstances, that Respondent did not violateSection 8(a)(5) and (1) of the Act in this respect.E.The Refusal To BargainRespondent admits that it has refused to bargain in orderto test, in the court of appeals, the validity of the Board'scertification. I find, accordingly, that Respondent violatedSection 8(a)(5) of the Act.2CONCLUSIONS OF LAW1.By unlawfully changing the method of payment ofemployeeRobertGreen,Respondent has engaged inunfair labor practices within the meaning of Section 8(a)(3)and (1) of the Act.2.By refusing to bargain with the Union, on and afterJuly 27, 1973, in the umt found appropriate by the Boardin the representation proceeding, Respondent has engagedaspect of the complaint, on whichI reserved rulingat the hearing DIXON DISTRIBUTING CO.in unfair labor practices within the meaning of Section8(a)(5) and(1) of the Act.3. , The aforesaid unfair labor practices affect commercewithin the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom, and that it take certain affirmative actionnecessary to remedy the unfair labor practices and toeffectuate the policies of the Act. Included in thisaffirmative action will be a recommendation that Respon-dent make whole Robert Green for losses he suffered as aresult of the change in his method of payment in February1973, with the payment of interest at the rate of 6 percentper annum.Isis Plumbing & Heating Co.,138 NLRB 716.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissuethe following recommended:ORDERSRespondent,Dixon DistributingCompany, Inc., Trav-erseCity,Michigan,itsofficers,agents, successors, andassigns,shall:1.Cease and desist from:(a) Changing its employees methods of pay as a result ofa union victory in a Board-conducted election.(b)Refusing to recognizeLocalUnionNo. 406,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and HelpersofAmerica,Ind., as theexclusive collective-bargaining representative of its em-ployees in the following appropriate unit:All driver salesmen and driver salesmen helpersemployed bytheEmployer at itsTraverseCity,Michigan,facility,but excluding transportdrivers,warehouse employees,office clerical employees,guardsand supervisors as defined in theAct and all otheremployees.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteedby the Act.2.Takethe following affirmative action which isnecessary to effectuate the policiesof the Act:(a)Make whole Robert Green,in the manner set forth inthe section entitled "The Remedy," for anyloss of earningssuffered by reason of the discriminatory change in hismethod of pay.(b) Uponrequest,recognize and bargainwith the Union,as the exclusive collective-bargaining representative of theemployees in the aforesaid appropriate unit,respectingrates of pay, wages,hours,or other terms and conditions ofemployment,and, if any understanding is reached, embodysuch understanding in a signed agreement.(c)Post at its place of businessinTraverseCity,Michigan,copies of the attached notice marked"Appen-dix."4Copies of said notice,on formsprovided by theRegional Director for Region7 of theBoard, after beingduly signed by Respondent's authorized representative,shall be posted by it immediately upon receiptthereof, and245be maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 7, in writing,within 20 days from the receipt of this Decision, what stepsthe Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed insofar as it alleges unfair laborpractices not specifically found herein.3 In the event no exceptions are filed asprovided by Sec. 102.46 of theRules and Regulationsof the National LaborRelationsBoard,the findings,conclusions,and recommendedOrder hereinshall, asprovided in Sec.102.48 of theRules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and allobjections thereto shall bedeemed waivedfor all purposes.4 In the event that the Board'sOrderis enforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of the National LaborRelations Board"shall read "Posted Pursuantto a Judgmentof the UnitedStatesCourt of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTchange employees'methods of pay asa result of the union winning an election.WE WILL payRobert Green for losses he suffered asa result of our having discriminatorily changed hismethodof pay in February 1973.WE WILL bargain collectively withLocal Union No.406, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America, Ind.,respecting rates of pay,wages,hours,or other termsand conditions of employment,as the representative ofour employees in the following bargaining unit:All driver salesmen and driver salesmen helpersat out TraverseCity,Michigan, facility,excludingtransport drivers,warehouse employees,officeclericalemployees,guards, and supervisors asdefined intheAct,and all other employees.WE WILL NOTin any like or related manner interferewith, restrain or coerce employees in the exercise oftheir rights guaranteed by the National Labor Relat-ions Act.DIXON DISTRIBUTINGCOMPANY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive days 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom the date of posting and must not be altered,defaced,itsprovisionsmay be directed to the Board's Office, 500or covered by any other material.Book Buildings 1249Washington,Detroit,MichiganAny questions concerning this notice or compliance with48226, Telephone 313-226-3200.